Name: 90/494/EEC: Commission Decision of 26 September 1990 authorizing France provisionally to provide for derogations from certain provisions of Council Directive 77/93/EEC in respect of plants of Picea A. originating in the United States of America (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  forestry;  agricultural policy;  international trade;  America;  Europe
 Date Published: 1990-10-05

 Avis juridique important|31990D049490/494/EEC: Commission Decision of 26 September 1990 authorizing France provisionally to provide for derogations from certain provisions of Council Directive 77/93/EEC in respect of plants of Picea A. originating in the United States of America (Only the French text is authentic) Official Journal L 275 , 05/10/1990 P. 0040 - 0041*****COMMISSION DECISION of 26 September 1990 authorizing France provisionally to provide for derogations from certain provisions of Council Directive 77/93/EEC in respect of plants of Picea A. originating in the United States of America (Only the French text is authentic) (90/494/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 77/93/EEC of 21 December 1976 on protective measures against the introduction into the Member States of organisms harmful to plants or plant products (1), as last amended by Directive 90/490/EEC (2), and in particular Article 14 (3) thereof, Having regard to the request made by France, Whereas, under the provisions of Directive 77/93/EEC, plants of Picea A., other than fruit and seeds, originating in non-European countries, may in principle not be introduced into the Community; Whereas, however, Article 14 (3) of the abovementioned Directive permits derogations from that rule, provided that it is established that there is no risk of spreading harmful organisms; Whereas France wishes to import such plants in a limited quantity for trial purposes; Whereas it has appeared that at present plants of the cultivar concerned of Picea glauca (Mnch.) Voss are only available in the United States of America; Whereas the Commission has established on the basis of information available at present that the risk of spreading harmful organisms, in particular non-European Pissodes spp., Chrysomyxa arctostaphyli Diet., Melampsora medusae Thuem, Poria weirii Murr and Arceuthobium, through the introduction on plants of Picea glauca (Mnch.) Voss originating in the United States of America for the aforementioned purpose is obviated provided that certain technical conditions are satisfied; Whereas France should therefore be authorized to provide for derogations in respect of plants of Picea glauca (Mnch.) Voss subject to certain special conditions and only for a period necessary for the purposes of the trial; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plant Health, HAS ADOPTED THIS DECISION: Article 1 1. France is hereby authorized to provide, under the conditions laid down in paragraph 2, for derogations from Article 4 (1) of Directive 77/93/EEC, with regard to Annex III (A) (1), for plants of Picea A., other than fruit and seeds, originating in the United States of America. 2. For the purpose of paragraph 1, the following conditions shall be satisfied: (a) the plants shall be of the species Picea glauca and of the cultivar carrying the code 'US 1'; the consignment shall not exceed the quantity of 1 000 plants; (b) the plants shall have been grown in nurseries controlled by the official plant protection organization of the United States of America; (c) the plants shall: - have a maximum age of three years, - be bare-rooted without any adhering or associated growing medium; (d) the plants shall be accompanied by a phytosanitary certificate issued in the United States of America in accordance with Article 7 of Directive 77/93/EEC on the basis of the examination laid down in Article 6 of the said Directive relating to the conditions laid down therein, in particular freedom from Pissodes spp. (non-European) (Annex I (A) (a) (7c)), Chrysomyxa arctostaphyli Diet. (Annex I (A) (d) (4)), Melampsora medusae Thuem (Annex I (A) (d) (13)), Poria weirii Murr (Annex I (A) (d) (16)) and from Arceuthobium spp. (non-European) (Annex I (A) (f)), as well as to freedom from any other harmful organism which is not known to occur in the Community, and as to freedom of these harmful organisms at the place of production or in its immediate vicinity. The certificate shall indicate under 'Additional Declaration', the statement 'This consignment meets the conditions laid down in Decision 90/494/EEC.'; (e) the plants shall form one single consignment and shall therefore be packed in closed containers, which have been officially sealed and bear a distinguishing mark to be reproduced on the phytosanitary certificate, enabling the consignment to be identified; (f) the inspections required pursuant to Article 12 of Directive 77/93/EEC shall be made by officials specially instructed or trained for the purposes of this Decision, either in the harbour or the airport of unloading, or at the place of quarantine referred to in (h); (g) the inspections referred to in (f) shall also comprise: - a thorough examination of the phytosanitary certificate, - an identity check consisting of comparing the marking on each container and the number of containers, with the information given in the related phytosanitary certificate; (h) the plants shall be subjected, before they are released, to official post-entry quarantine for a period of not less than 12 months at a place notified by the French official plant protection service and which isolate them from any other conifers; this period shall be extended by a further 12 months in the case of any finding of doubtful symptoms or of non-European harmful organisms on the imported plants; (i) the post-entry quarantine mentioned in (h) shall: - be supervised by the French official plant protection service, - be visually examined for harmful organisms or symptoms caused by any harmful organism, and appropriate tests shall be carried out on any symptom observed in the visual examination in order to identify the harmful organisms having caused such symptoms; (j) any plant which has not been found free from non-European harmful organisms shall immediately be destroyed; (k) France shall notify to the Commission and to the other Member States any contamination by harmful organisms which has been confirmed. Article 2 France shall provide the Commission and the other Member States, before 31 March 1991 with information on the date of importation and on the quantities which have been imported pursuant to this Decision, and with a detailed technical report of the official inspections and examinations referred to in Article 1 (2) (g) and (i), as well as with information about the origin of the plants and their exact age. Article 3 The authorization granted in Article 1 shall expire on 31 December 1990. Article 4 This Decision is addressed to the French Republic. Done at Brussels, 26 September 1990. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 26, 31. 1. 1977, p. 20. (2) OJ No L 271, 3. 10. 1990, p. 28.